Case 17-22300        Doc 33     Filed 10/15/18     Entered 10/15/18 09:28:47          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 22300
         Lionel Watkins, Jr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/26/2017.

         2) The plan was confirmed on 10/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/24/2018.

         5) The case was Dismissed on 07/23/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-22300             Doc 33         Filed 10/15/18    Entered 10/15/18 09:28:47                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,320.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $5,320.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,071.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $226.80
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,298.56

 Attorney fees paid and disclosed by debtor:                         $300.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ad Astra Recovery Serv                  Unsecured         877.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured           0.00      2,036.28        2,036.28           0.00       0.00
 Check Into Cash                         Unsecured      1,400.00       1,318.06        1,318.06           0.00       0.00
 City of Chicago Department of Revenue   Unsecured         900.00      1,414.50        1,414.50           0.00       0.00
 City of Country Club Hills              Unsecured         200.00           NA              NA            0.00       0.00
 City of Harvey                          Unsecured      4,700.00            NA              NA            0.00       0.00
 Department Of Education                 Unsecured           0.00    13,738.05        13,738.05           0.00       0.00
 Fifth Third Bank                        Unsecured           0.00        536.65          536.65           0.00       0.00
 Illinois Tollway                        Unsecured      1,600.00       2,124.10        2,124.10           0.00       0.00
 Ingalls Memorial Hospital               Unsecured      3,000.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         419.00        419.75          419.75           0.00       0.00
 LVNV Funding LLC                        Unsecured         606.00           NA              NA            0.00       0.00
 Midwest Emergency Associates LLC        Unsecured           0.00      2,232.00        2,232.00           0.00       0.00
 Regional Acceptance Corp                Unsecured            NA         256.29          256.29           0.00       0.00
 Regional Acceptance Corp                Secured       19,676.00     19,932.29        19,676.00        150.00     871.44
 Resurgent Capital Services              Unsecured         700.00        708.08          708.08           0.00       0.00
 SOUTHWEST CREDIT SYSTE                  Unsecured      2,036.00            NA              NA            0.00       0.00
 Sprint                                  Unsecured      1,372.00       1,371.92        1,371.92           0.00       0.00
 TCF                                     Unsecured         400.00           NA              NA            0.00       0.00
 Total Visa                              Unsecured         600.00           NA              NA            0.00       0.00
 Webbank-Fingerhut                       Unsecured         115.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-22300        Doc 33      Filed 10/15/18     Entered 10/15/18 09:28:47             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,676.00            $150.00           $871.44
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,676.00            $150.00           $871.44

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,155.68               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,298.56
         Disbursements to Creditors                             $1,021.44

 TOTAL DISBURSEMENTS :                                                                       $5,320.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
